
	

113 SRES 208 ATS: Designating the week beginning September 8, 2013, as National Direct Support Professionals Recognition Week.
U.S. Senate
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 208
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2013
			Mr. Cardin (for himself,
			 Ms. Collins, Ms. Warren, Mr.
			 Grassley, Mr. Brown,
			 Mr. Rockefeller, and
			 Mr. Murphy) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning September 8,
		  2013, as National Direct Support Professionals Recognition
		  Week.
	
	
		Whereas direct support professionals, direct care workers,
			 personal assistants, personal attendants, in-home support workers, and
			 paraprofessionals (referred to in this preamble as direct support
			 professionals) are the primary providers of publicly funded long-term
			 supports and services for millions of individuals;
		Whereas a direct support professional must build a close,
			 trusted relationship with an individual with disabilities;
		Whereas a direct support professional assists an
			 individual with disabilities with the most intimate needs on a daily
			 basis;
		Whereas direct support professionals provide a broad range
			 of support, including—
			(1)preparing
			 meals;
			(2)managing
			 medications;
			(3)bathing;
			(4)dressing;
			(5)helping with
			 mobility;
			(6)providing
			 transportation to school, work, and religious, and recreational activities;
			 and
			(7)helping with
			 general daily affairs;
			Whereas a direct support professional provides essential
			 support to help keep an individual with disabilities connected to the family
			 and community of the individual;
		Whereas direct support professionals enable individuals
			 with disabilities to live meaningful, productive lives;
		Whereas a direct support professional is the key to
			 allowing an individual with disabilities to live successfully in the community
			 and avoid more costly institutional care;
		Whereas the majority of direct support professionals are
			 female, and many are the sole breadwinners of their families;
		Whereas direct support professionals work and pay taxes,
			 but many are impoverished and are eligible for the same Federal and State
			 public assistance programs on which the individuals with disabilities served by
			 the direct support professionals must depend;
		Whereas Federal and State policies, as well as the Supreme
			 Court in Olmstead v. L.C., 527 U.S. 581 (1999), assert the right of an
			 individual to live in the home and community of the individual;
		Whereas, in 2013, the majority of direct support
			 professionals are employed in home- and community-based settings, and this
			 trend is projected to increase during this decade;
		Whereas there is a documented critical and growing
			 shortage of direct support professionals in every community throughout the
			 United States; and
		Whereas many direct support professionals are forced to
			 leave jobs due to inadequate wages and benefits, creating high turnover and
			 vacancy rates that research demonstrates adversely affects the quality of
			 support provided to individuals with disabilities: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week beginning September 8, 2013, as National Direct Support
			 Professionals Recognition Week;
			(2)recognizes the
			 dedication and vital role of direct support professionals in enhancing the
			 lives of individuals of all ages with disabilities;
			(3)appreciates the
			 contribution of direct support professionals in supporting the needs that are
			 beyond the capacities of millions of families in the United States;
			(4)commends direct
			 support professionals as integral in supporting the long-term support and
			 services system of the United States; and
			(5)finds that the
			 successful implementation of the public policies of the United States depends
			 on the dedication of direct support professionals.
			
